 In the Matter ofREruBLICFLOWMETERSCoi rPANY,E1\r1'LOYEuandUNITEDF. E.k-METAL WORKERSorAMERICA(CIO),PETITIONERCase No. 13-R-3964.Decided January 28,1947Fyffe d Clarke, by Messrs. Albert J. SmithandCharles P. Dries,of Chicago, Ill., for the Employer.Meyers,Meyers and Rothstein, by Mr. Irving Meyers,andMr.Theodore F. Hahn,of Chicago, Ill., for the Petitioner.Messrs. Rudolph FauplandVito J. Mllazzaeano,of Chicago, Ill., forthe Intervenor.Mr. Sanwel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on October 28, 1946, before Robert T. Drake, hearing officer.The hearing officer's rulings made at the hearing aie free from prej-udicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRepublic Flow Meters Company is an Illinois corporation operatingtwo plants at Chicago, Illinois.We are here concerned solely withitsDiversey Parkway plant, at which it is engaged in the manufactureof industrial instruments, meters, and controls.For this purpose itpurchases annually in excess of $50,000 worth of raw materials, in-eluding steel, cast iron, brass, and copper wire.Of this amount, 50percent is shipped to the Employer from points outside the State ofIllinois.Annually, the Employer manufactures finished productsvalued in excess of $100,000, of which more than 50 percent is shippedto points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72NLRB,No:5S2!)f REPUBLIC FLOW METERS COMPANYIf.THEORGANI'ZATION'S IN \ OLVEI297The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Die and Tool Makers Lodge #113, international Association ofMachinists, herein called the Intervenor, is a labor organization,claiming to represent employees of the Employer.III.HE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THE AI'PROPR[ATE UNIT;THE i)E'rEII)IINATION OF REPRESENTATIVESThe Petitioner seeks a unit ofall production and maintenance em-ployees of the Employer'sDiversey Parkway plant, including tool anddie makers,model makers,trainees, shipping and stores departmentemployees,watchmen, thepart-time timekeeper,and the part-timetruck driver,but excluding clerical employees in the stores depart-ment,' toolroom apprentices,the full-time timekeeper,the full-timetruckdriver,employees of thedrafting, contractengineering, andresearch development departments (except formodelmakers), andsupervisory employees.The Intervenor desires a separate unit of alltool and time makers,including apprentices,and allmodel makers.The Employer takes no affirmative position either with respect to theinclusion of all employees in one comprehensive unit or with respectto the establishment of two separate units.The Employer disagrees,however,with the Petitioner'swishto excludecertain supervisoryemployees;opposes dividingtrainees and toolroom apprentices byhaving them placed inseparate units;and takesno position on theinclusion or exclusion of the full-time truck driver.The DiverseyParkwayplant is operated as a single,integratedproductionunit, the various departments each contributing its shareto the production of thecompletedproduct.Clearly, therefore, acomprehensive production and maintenance unit would be appro-priate.The evidenceindicates,however,that the unit proposed by theIntervenor would also be appropriate.The toolroom is located- inone corner of the plant.There are approximately 10 employees in1Thece clerical employees rue presently working in the pioductimi depaiIments 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe toolroom, of whom 6 or 7 are tool and die makers, and the re-mnainder tool and die maker apprentices.The tool and die makersare highly skilled craftsmen who are required to serve a 4-year ap-prenticeship before they are considered fully qualified to performtheir duties.The toolroom apprentices have been through the generalproduction departments for training.However; they are distinguish-able from trainees in these departments not only by their duties asapprentice tool and die makers and their location in the toolroom,but by their more advanced training and the fact that, unlike thetrainees, they do not attend school.The model makers are also highlyskilled craftsmen who make tools as well as models.Both tool anddie makers and model makers are under supervision which is separatefrom that of the general production departments.'Upon the foregoing facts. we find that all tool and die makers, in-cluding apprentices, and all model makers, excluding supervisory em-ployees, could properly constitute a separate unit or be included withproduction and maintenance employees in a single plant-wide produc-tion and maintenance unit.In these circumstances we shall defer our determination of the ap-propriate unit or units.Such determination shall depend, in part,upon the outcome of the elections we hereinafter direct among (1) theemployees sought by the Intervenor and (2) all remaining productionand maintenance employees.Unsettled categories in residual production and nueintenance votinggroup:Alleged supervisory employees:Theshipping clerk 3has under hissupervision 6 or 7 employees.While he receives a salary, the employ-ees under his supervision are hourly paid.He spends from 10 to 50percent of his time in manual labor, and the balance'of his time insupervision.Thestores department, supei visor 4supervises approxi-mately 10 employees.He receives for his services a salary whereas theemployees now under his supervision are hourly paid.From 10 to50 percent of his time is spent in manual labor.Although beforemaking a discharge they would in all probability take up this matterwith their superiors, it is clear that, depending upon the particularcircumstances involved, the shipping clerk and the stores departmentsupervisor both have actual authority to discharge the employees undertheir supervision.WWTe shall exclude the shipping clerk and storesdepartment supervisor on the ground that they are supervisory em-ployees within the meaning of the Board's customary definition.'Tool and die makers and model makers work in the general production departmentsonly when their servicesare necessary there.3Mike Gracsyk.'John Gustafson. REPUBLICFLOW METERSCOMPANY299Theworking foreman in charge of the printing department 5directsthe work of only one employee, and theworking foreman in charge ofthe welding department 6directs the work of only two or three em-ployees.Moreover, they spend SO to 90 percent of their time in manuallabor.We are persuaded that the relationship these employees bearto the workers under their direction approximates that of journeymanto helper rather than that of supervisor to subordinate.Accordingly,we shall include them.Trainees:As noted before, trainees are distinguishable from tool-room apprentices.Their duties are closely aligned with those of otheremployees in the production and maintenance departments, with whomthey work. In these circumstances, we shall include the trainees inthe residual production and maintenance voting group.The full-time truck driver:The Petitioner desires the exclusion ofthis employee and the Employer, as previously noted, takes no clearposition as to his inclusion or exclusion.As this employee spends histime exclusively in driving a truck, we shall exclude him.We shall direct separate elections among the employees in each ofthe following groups described below :Group 1. All tool and die makers, including toolroom apprentices,and all model makers, of the Employer's Diversey Parkway plant,excluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.Group 2. All remaining production and maintenance employees ofthe Employer's Diversey Parkway plant, including the working fore-men in charge of the printing and welding departments, trainees,shipping and stores department employees, watchmen, the part-timetimekeeper and the part-time truck driver, but excluding clerical em-ployees in the stores department, the full-time timekeeper, employeesof the drafting, contract engineering, and research development de-partments, all employees in Group 1 above, the shipping clerk, thestores department supervisor, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Republic Flow Meters Com-pany, Chicago, Illinois, elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Regional° John Sima.°Charlie Braun. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector for the Thirteenth Region, acting In this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the voting groups described in Sec-tion IV, above, who were employed duruig the pay-roll period imme-diately preceding the dale of this Direction, Including employees who(lid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, (1) to determine with respect to the employeesin Group 1, described i11 Sect ion IV, above, whether they desire to berepresented by United F. E. & Metal Workers of America (CIO), orby Die and Tool Makers Lodge $113, I. A. of M.,7 for the purposesof collective bargaining, or by neither; and (2) to determine with re-spect to the employees in Group 2, described in Section IV, above,whether or not they desire to be represented by United F. E. & MetalWorkers of America (CIO), for the purposes of collective bargaining.'Although the Petitioner contends that the Intervenor has not shown enough interestin this proceeding to be allowed a place on the ballot, we are satisfied that the showingof the Intervenor warrants its participation in the election